Citation Nr: 1810769	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-06 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke.

2.  Entitlement to an increased rating for status post total knee replacement, post-operative meniscectomy of the left knee prior to March 1, 2010, rated 10 percent disabling prior to March 23, 2009 and 20 percent disabling from March 23, 2009  through February 28, 2010.

3.  Entitlement to a rating in excess of 20 percent for status post total knee replacement, post-operative meniscectomy of the left knee, from March 1, 2010 through May 4, 2011.

4.  Entitlement to a rating in excess of 30 percent for status post total knee replacement, post-operative meniscectomy of the left knee, from July 1, 2012.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1987.  The Veteran died and the appellant is his surviving spouse who has been substituted for the Veteran in this appeal.

These matters come before the Board of Veterans' Appeals (Board) from October 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  In the October 2007 decision, the RO denied compensation under 38 U.S.C. 1151 for residuals of a stroke, including visual field defect and loss of feeling on the left side.  In the December 2009 decision, the RO denied a rating in excess of 10 percent for post-operative meniscectomy of the left knee.

In July 2011, the RO granted a temporary total (100 percent) rating for the service-connected left knee disability due to implantation of a prosthesis, from May 5, 2011 through June 30, 2012.  A 30 percent rating was assigned from July 1, 2012.

As the Veteran was granted a total rating from May 5, 2011 through June 30, 2012 for his service-connected left knee disability, the rating for this disability during this period will not be addressed by the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2013 decision, a Decision Review Officer (DRO) granted an increased (20 percent) rating for the service-connected left knee disability, from March 23, 2009 through May 4, 2011.

The issues listed above on the title page were certified to the Board in April 2017 (see an April 2017 "Certification of Appeal" form (VA Form 8)), but the Veteran died later that same month.  In May 2017, the Veteran's surviving spouse submitted a motion to be substituted for the Veteran in the instant appeal (via a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant).  The motion was granted by the agency of jurisdiction (AOJ) by way of a September 2017 letter and she was substituted as the appellant.  The September 2017 letter notified the appellant of the differences between pursuing an appeal as a substituted claimant, as opposed to an accrued benefits claimaint, and provided her the opportunity to waive her status as a substituted claimaint.  See Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's stroke and its residuals were additional disabilities caused by VA's prolonged discontinuance of his hypertension medications, were not due to his own misconduct, and were due to VA's error in judgment.

2.  Prior to March 1, 2010, the Veteran's status post total knee replacement, post-operative meniscectomy of the left knee, resulted in limitation of knee motion, with flexion to 120 degrees and extension to 0 degrees; there was pain with repetitive motion and painful flare ups of left knee symptoms that occurred several times each day and which resulted in approximately 20 to 25 degrees of additional loss of knee motion due to weakness, fatigability, and loss of coordination; there was no knee ankylosis, recurrent subluxation or lateral instability, locking, semilunar cartilage removal, tibia or fibula impairment, or genu recurvatum.

3.  From March 1, 2010 through May 4, 2011, the Veteran's status post total knee replacement, post-operative meniscectomy of the left knee, resulted in limitation of knee motion to at most 80 degrees of flexion and 15 degrees of extension; painful flare ups of left knee symptoms occurred several times each day and resulted in approximately 20 to 25 degrees of additional loss of knee motion due to weakness, fatigability, and loss of coordination; there was no knee ankylosis, recurrent subluxation or lateral instability, locking, semilunar cartilage removal, tibia or fibula impairment, or genu recurvatum.

4.  From July 1, 2012 through the date of the Veteran's death, his status post total knee replacement, post-operative meniscectomy of the left knee, resulted in limitation of knee motion to at most 80 degrees of flexion and 12 degrees of extension; there was no significant or sustained additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there was only occasional left knee pain, left knee muscle strength was normal, the Veteran continued to engage in physical activities, and there was no knee ankylosis, recurrent subluxation or lateral instability, locking, semilunar cartilage removal, tibia or fibula impairment, or genu recurvatum.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the appellant, the criteria for compensation under 38 U.S.C. § 1151 for residuals of a stroke are met.  38 U.S.C. §§ 1151, 5107(b) (2012); 38 C.F.R. § 3.361 (2017).

2.  The criteria for a 40 percent rating, but no higher, prior to March 1, 2010, and a 50 percent rating, but no higher, from March 1, 2010 through May 4, 2011, on the basis of limitation of knee extension, for status post total knee replacement, post-operative meniscectomy of the left knee are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2017).

3.  The criteria for a 10 percent rating, but no higher, from March 1, 2010 through May 4, 2011, on the basis of limitation of knee flexion, for status post total knee replacement, post-operative meniscectomy of the left knee are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263.

4.  The criteria for a rating in excess of 30 percent, from July 1, 2012, for status post total knee replacement, post-operative meniscectomy of the left knee are not met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055, 5256-5263 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

As the Board is granting compensation under 38 U.S.C. § 1151 for residuals of a stroke, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the claim for an increased rating for the service-connected left knee disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2009, the RO notified the Veteran of the evidence needed to substantiate his increased rating claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2009 letter. 
The Court held in Vazquez-Flores v. Peake that 38 U.S.C. § 5103 (a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.  

The April 2009 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The April 2009 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.
The April 2009 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. 
 § 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 I(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected left knee disability.  

II. Analysis

A. 1151 Claim

The Veteran filed his claim for compensation under 38 U.S.C. § 1151 in July 2007.  The version of 38 U.S.C. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims received on or after October 1, 1997 is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2017).  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contended that he experienced additional disabilities (i.e., a stroke and its residuals) which were caused by VA's prolonged discontinuance of his hypertension medications, despite the presence of elevated blood pressure readings.  Specifically, he contended that VA discontinued his blood pressure medication after he was found to be hypotensive, but that he subsequently began to experience elevated blood pressure.  He informed VA of his elevated readings and sought to be evaluated for this problem, but he was unable to be seen by his primary care physician because the physician was deployed to Iraq and he remained off of his hypertension medications for a prolonged period.  As a result of his untreated hypertension, he experienced a stroke and its residuals (to include visual and neurological impairment).

As for whether VA's discontinuance of the Veteran's hypertension medications resulted in his stroke and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, there are conflicting medical opinions. The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The Board may favor one medical opinion over another, provided an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In an August 2010 letter, R.S. Brown, Jr., M.D. reported that he had reviewed the Veteran's treatment records and interviewed the Veteran by telephone.  He explained that the Veteran developed hypertension in 1988 and that the hypertension was controlled in the 120/80 range with medication (Lisinopril).  He was subsequently prescribed Terazosin for bladder control problems and developed an episode of hypotension.  As a result, VA discontinued his antihypertensive medication in April 2005.  Immediately thereafter, the Veteran developed extremely labile hypertension and his blood pressure readings were recorded at home, at medical centers outside of VA, and at VA.  For instance, his blood pressure was 180/110 during an August 2006 examination at an urgent care clinic and was 163/97 in January 2007.  He reported his elevated blood pressure reading recorded in January 2007 to a VA physician at the VA Medical Center in Salem, Oregon (VAMC Salem), but the physician elected not to have the Veteran resume the antihypertensive medication that had previously controlled his blood pressure.  Blood pressure readings of 185/101 and 184/99 were recorded during a March 2007 evaluation at VAMC Salem, but the Veteran reported that these readings were also disregarded.

Moreover, during the critical time in question beginning in April 2005, the Veteran developed severe headaches that were brief and episodic in nature and that were located primarily in the frontal area.  Dr. Brown felt that the headaches were the result of frequent episodic and severe hypertensive episodes.  A June 2006 VA treatment record documented these headaches and the headaches were noted to occur 3 to 4 times per day and to have been present for 7 to 8 months.  The headaches lasted for 5 to 10 minutes at a time and while they were first noted after glaucoma surgery 3 to 4 years earlier, they remitted and only returned after the Veteran's antihypertensive medication was discontinued in April 2005.  An August 2006 VA treatment record indicated that the Veteran had been trying for several months to be seen by his primary care physician for hypertension.  It was at this time that he reported the severely elevated blood pressure readings to VA, but his blood pressure was recorded as being 126/70 at that time.  As a result, he was not placed back on an antihypertensive medication.

Dr. Brown further explained that his interpretation of the Veteran's treatment records was that he experienced severe episodic bouts of hypertension that were associated with headaches and the readings noted above.  During a December 2006 VA evaluation, he reported that he had recently been in a significant motor vehicle accident which was caused by his inability to see the truck with which he collided.  The Veteran was concerned about his vision and noted an increased difficulty with reading fingerprints, which was a required task at his job.  VA launched an appropriate medical inquiry into the Veteran's complaints at that time and a brain MRI scan was conducted in January 2007.  The MRI revealed non specific moderate volume white matter TII hyperintensities, as well as evidence of hypertensive related small vessel disease.  While old inflammatory disease could not be excluded, a VA physician felt that the overall picture was most likely consistent with ischemic disease from hypertension.  There was no prior MRI scan of his brain.  Further evaluation of his eyes revealed the presence of a hemi defect of vision for the right eye.  This finding was believed to be bilateral, but the Veteran's extensive loss of peripheral left eye vision due to glaucoma made it difficult to know this with certainty.  VA considered all of the above noted findings and deemed the Veteran to have experienced a stroke from hypertension.

Lastly, Dr. Brown concluded that, to a reasonable degree of medical certainty, it was his opinion that VA's discontinuance of the Veteran's hypertension medication in April 2005 likely ("at least as likely as not") caused his unmitigated severe episodic hypertension, which resulted in a stroke and new bilateral left homonymous hemianopsia.  The new stroke location was somewhere along the optic tract or in the white matter near the striate complex.

In a September 2010 letter, Dr. Brown provided an addendum to his August 2010 opinion.  He opined that a substantial error in judgement occurred when VA stopped the Veteran's antihypertensive medication in April 2005.  The discontinuance of the medication led to untreated bouts of severe hypertension, which resulted in a stroke and new left homonymous hemianopsia.  Dr. Brown held "this opinion to a reasonable degree of medical certainty . . . because it was at least as likely as not to have caused [the Veteran's] additional disability."

The Veteran was afforded a VA neurological examination in November 2011 and the physician who conducted the examination concluded that the Veteran experienced an ischemic stroke in 2006.  The physician explained, in pertinent part, that the source of the stroke remained cryptogenic, but was mostly likely due to chronic hypertension, smoking, and dyslipidemia.  Given that the Veteran did not have significant carotid stenosis on the right side at the time of his vision change in late 2006, it was less than likely that his stroke was due to carotid artery embolus and an echocardiogram did not support a cardioembolic source.  The November 2011 examination revealed persistent left homonymous hemianopsia, mild left arm/hand weakness, left hemisensory loss, and upgoing toe that were likely ("more likely than not") due to his stroke.  

The examiner further explained that the Veteran's treatment records indicated that he was likely taken off his blood pressure medications in 2005 or 2006 after developing hypotension on Lisinopril and terazosin.  He was noted to be normotensive during several follow up evaluations in 2005 and 2006 and his medication list continued to include terazosin and Lisinopril through at least August 2006, at which time there was a clear statement by his primary care physician that his blood pressure medications were to be discontinued.  However, the Veteran reported that he did not take any blood pressure medications at the recommendation of a VA physician beginning in April 2005 after he developed hypotension, and that he was not restarted on any blood pressure medications until after his stroke in March 2007, at which time his treatment records indicated that he was prescribed HCTZ for documented hypertension.  The Veteran reported that he had experienced several elevated blood pressure readings at home from 2005 through 2006, but his VA treatment records revealed that he had normal documented blood pressure readings during several evaluations and that he was only mildly hypertensive at 125/95 after his stroke.

The examiner concluded that while untreated hypertension would likely ("more likely than not") have contributed to the Veteran's stroke in late 2006, his VA primary care physician found him to be normotensive during clinic evaluations on several occasions from 2005 to 2006 and he was listed as being prescribed Lisinopril for hypertension and terazosin (given for benign prostatic hypertrophy, but with a known antihypertensive effect) through August 2006.  Even if these medications were not being taken by the Veteran for several months prior to his stroke, based on the information available to his primary care physician it appeared that he was normotensive and there was no clear indication that he would have required treatment for hypertension from April 2005 until after he had experienced his stroke.  He was prescribed a daily aspirin and appropriate cholesterol medication prior to his stroke, which were appropriate to reduce his risk of stroke.  Therefore, there was no evidence of negligence or lack of appropriate medical care on the part of VA healthcare providers that contributed to the Veteran's stroke.

In February 2017, a VA physician reviewed the Veteran's claims file and opined that it was not likely ("less likely than not") that the Veteran's treating VA physician erred in his decision to discontinue the Veteran's hypertension medications based on treatment records showing hypotension.  It was not likely ("less likely than not") that the decision made by the Veteran's VA physician was below a reasonable standard of care.  The physician explained that although additional evidence was reviewed, the rationale for this opinion was the same as that provided by the physician who conducted the November 2011 VA examination.  The decision of the Veteran's VA physician to discontinue his hypertension medications was considered to be within a reasonable standard of care when there is symptomatic low blood pressure, as documented in April 2005 treatment records.

The physician also opined that it was not likely ("less likely than not") that the Veteran's treatment records dated from 2005 through early 2007 showed complaints of headache pain that were medically indicative of unmitigated hypertension that should have been recognized by his VA physician.  This opinion was based on the fact that a review of blood pressure readings did not support a finding of unmitigated hypertension during the period from 2005 to 2007.  Headaches are not a specific diagnostic indicator for high blood pressure.  Objective evidence did not support a correlation of the Veteran's headaches with elevated blood pressure.  Additionally, his records documented a headache condition that was not related to hypertension.  For instance, he began to experience headaches in September and November 2004, prior to the discontinuation of his blood pressure medication.  An eye clinic note dated in February 2011 documented continued headaches and a report that headaches had occurred for 6 years, with no new changes in the nature of the headaches.  Also, the report of a March 2015 VA headache examination indicated that the Veteran had a long history of headaches, which were usually bi-occiptal, occurred 15 to 20 days per month, lasted for hours at a time, were 7/10 in severity, and sometimes improved with Tylenol.

The February 2017 physician further opined that it was not likely ("less likely than not") that the Veteran's treatment records from 2005 to early 2007 were indicative of labile, unmitigated hypertension.  The physician explained that the objective evidence, including blood pressure readings taken from January 2004 to January 2007, were not indicative of labile, unmitigated hypertension.  The physician then listed a number of blood pressure readings taken during this period, which ranged from 98 to 163 systolic and 61 to 99 diastolic.

The November 2011 and February 2017 opinions are of somewhat limited probative value because they appear to be partially based on a finding that the Veteran's blood pressure readings recorded by VA during the relevant time period from 2005 to 2007 were essentially normal.  The opinions do not, however, acknowledge or discuss the significantly elevated blood pressure readings that were recorded during this period (as documented in the Veteran's VA treatment records and in Dr. Brown's September 2010 letter).  Also, the opinions discount, without explanation, the Veteran's reports that he experienced significantly elevated blood pressure readings at home after his hypertension medication was discontinued, which he reported to VA at the time.  In this regard, the Veteran was competent to report his blood pressure readings that he recorded at home and the Board has no basis to challenge the credibility of his reports.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

By contrast, Dr. Brown's August and September 2010 opinions are based upon a review of the Veteran's treatment records and consideration of his reported history, and are accompanied by specific rationales which are consistent with the evidence of record.  Hence, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In light of the Veteran's reported history and the medical opinions of record, the Board finds that at the very least, the evidence is approximately evenly balanced on the questions of whether the Veteran's stroke and its residuals were additional disabilities caused by VA's discontinuance of his hypertension medications and whether they were due to an error in judgment on VA's part.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, compensation under 38 U.S.C. § 1151 for residuals of a stroke is granted.  38 U.S.C. § 1151, 5107(b); 38 C.F.R. § 3.361.

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 
38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 158; Mitchell, 25 Vet. App. at 43-4; DeLuca, 8 Vet. App. at 202; see also Johnston, 10 Vet. App. at 84-5; 38 C.F.R. § 4.59.

The Veteran's status post total knee replacement, post-operative meniscectomy of the left knee, is rated under 38 C.F.R. § 4.71a, DCs 5259-5055.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2017).  Here, the Veteran's left knee disability has been partially described as symptomatic semilunar cartilage removal (DC 5259), which has been rated on the basis of knee replacement (prosthesis) under DC 5055. 

Under DC 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to DCs 5256, 5261, and 5262.  The minimum rating is 30 percent under DC 5055.  38 C.F.R. § 4.71a, DC 5055.

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004). 

Limitation of knee flexion is rated as follows: a noncompensable rating is warranted when it is limited to 60 degrees; a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260.

Limitation of knee extension is rated as follows: a noncompensable rating is warranted when it is limited to 5 degrees; a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).

In this case, the Veteran reported during a July 2009 VA examination that he experienced constant discomfort in his left knee with stiffness in the morning.  He was woken up by knee pain approximately 2 to 3 weeks prior to the examination and this occurred following a fall after his knee had given out.  He sought treatment at the emergency room following the fall.  He was no longer able to run and  experienced difficulty hunting secondary to walking on uneven surfaces and repetitive bending, climbing, twisting, and squatting type movements.  Stairs were also problematic (climbing up was worse than coming down).  He experienced knee swelling and stiffness and knee pain increased following prolonged standing (longer than 2 hours) or walking (between one or two miles).  Painful flare ups occurred several times on a daily basis and lasted anywhere from 10/15 minutes to three days at a time depending upon the aggravating factors.  The Veteran used a knee brace and orthotics, but no other assistive devices.  He was able to eat, bathe, groom, dress, and use the toilet on his own, but he did not drive due to vision problems.  His knee symptoms were alleviated by rest, ice, and medications (e.g., methadone, Vicodin).

Examination revealed that the Veteran had a mild antalgic gait with normal-appearing knee alignment.  There was a well-healed surgical scar over the anterior medial aspect of the knee which was in a V-shape orientation, and another scar that crossed the lateral branch of the V.  The scar measured 6 centimeters in vertical orientation and 11 centimeters in a transverse orientation.  There was a 5 centimeter scar that crossed the transverse scar.  There was an area measuring 3 centimeters in diameter where there was contracture of the scar.  There were no keloids or adhesions, the scars were nontender to palpation, and the scars and their immediate surrounding tissues were numb.  There was a 2 millimeter depression at the area of tissue contracture.  There were no limitations with range of motion or function secondary to the scars.

Moreover, there was tenderness along the inferior medial patellar tendon, medial patellofemoral joint, medial joint line, and pes anserine.  There was mild effusion within the joint.  The ranges of motion of the left knee were recorded as being flexion to 120 degrees and extension to 0 degree.  There was pain with repetitive range of motion testing, but there was no change in the range of motion.  Muscle strength was normal (5/5) in the quadriceps and hamstrings and sensation was intact distally with normal reflexes (2+) at the patellar tendon.  There was no ligamentous laxity on varus and valgus, Lachman's, or posterior drawer stress testing.  There was a positive McMurray's test and 1+ crepitus on joint movements.  The Veteran was diagnosed as having left knee status post medial meniscectomy, with tricompartment degenerative changes, severe medially on x-rays.

The examiner who conducted the July 2009 examination opined that there would be approximately 20 to 25 degrees of loss of range of motion, moderate weakness, moderate fatigability, and moderate loss of coordination "secondary to repetitive activity painful flare-up episodes."  The Veteran's activities of daily living were unaffected by his orthopedic issues and he was managing his employment adequately (with one episode of emergency room treatment secondary to a fall due to his left knee giving way.)  He was headed towards a total knee arthroplasty on the left side.

A July 2010 VA follow up note and an August 2010 VA orthopedic surgery consultation note document reports of daily left knee pain to the medial joint line.  He used a knee brace, medications (e.g, cortisone, methadone), and ice to treat his symptoms.  He was unable to walk more than one city block.  He reported during the July 2010 evaluation that he had fallen and injured his knee a few months prior to the evaluation in March 2010 and that he had been unable to fully extend the knee since that time.

Examinations revealed that the Veteran had an antalgic gait favoring the left lower extremity, that there was mild left knee effusion, that there was slight gross atrophy of the quadriceps musculature, that there was moderate varus deformity of the knee with ambulation, and that there was tenderness to palpation at the medial joint line of the anterior/patellar region.  There was no erythema or ecchymosis.  The ranges of motion of the left knee were recorded as being flexion to 80 degrees and extension to 15 degrees.  Muscle strength of the left lower extremity was normal (5/5) and Lachman's, varus, and valgus testing was all stable.  X-rays of the left knee revealed advanced degenerative joint disease of the medial compartment.  A diagnosis of severe degenerative joint disease of the left knee was provided.

The Veteran underwent a total left knee replacement on May 5, 2011.  Thereafter, he was afforded a VA examination in June 2012.  He reported during the examination that he had undergone 2 to 3 surgeries on his left knee before he underwent a total knee arthroplasty in May 2011.  He underwent physical therapy and there was very little pain, but he experienced difficulty with some tasks, such as getting in and out of a car and going down steps.  There was no knee swelling, the Veteran no longer used a cane, he did not use any medications, and he was able to walk up to 30 minutes on his left knee.  There were no flare ups of knee symptoms.

The ranges of motion of the left knee were recorded as being flexion to 85 degrees and extension to 10 degrees.  There was no objective evidence of painful motion associated with either knee flexion or extension.  The Veteran was able to perform repetitive-use testing with 3 repetitions and the ranges of knee motion following repetitive motion were recorded as being flexion to 85 degrees and extension to 0 degrees.  There were no additional limitations in the ranges of motion of the left knee and lower leg following repetitive-use testing.  There was functional loss/functional impairment of the left knee and lower leg in terms of less movement than normal.  There was no tenderness or pain to palpation for joint line or soft tissues of the left knee, muscle strength associated with left knee flexion and extension was normal (5/5), knee stability testing was all normal, and there was no evidence or history of any recurrent patellar subluxation/dislocation.  

Moreover, the Veteran did not have any shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The Veteran had undergone a meniscectomy, but there were no residuals signs or symptoms.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with his left knee disability.  He did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays did not reveal any evidence of degenerative/traumatic arthritis or patellar subluxation.  The Veteran was diagnosed as having status post total left knee arthroplasty.  The physician who conducted the June 2012 examination opined that since the Veteran had undergone a total left knee replacement, he would not likely have any more painful flare ups of left knee symptoms or losses with repetitive motion of the knee.

In November 2012, the examiner who conducted the July 2009 VA examination reviewed the Veteran's claims file and noted that during the July 2009 examination the Veteran had 0 degrees of knee extension and 120 degrees of flexion on the left side.  As for his July 2009 opinion that the Veteran would have approximately 20 to 25 degrees of loss of range of motion due to repetitive movements during flare ups, this was an overall range of motion that combined both flexion and extension.

VA treatment records dated from March 2013 to November 2014 document reports of left knee stiffness and difficulty descending stairs and walking down slopes.  There was some pain located in the anterior knee associated with activities (such as using the stairs), but there was no pain at rest.  The Veteran occasionally used a cane.  He had undergone extensive physical therapy for the left knee and continued to be very active working out at the gym (including aerobics).  Examinations revealed that the knee scars were well healed, that there was no redness, swelling, or tenderness, and that the knee was stable.  Knee flexion ranged from 80 degrees to 100 degrees and extension ranged from 5 degrees to 12 degrees.

The report of a March 2015 VA right knee examination indicates that left knee flexion was to 105 degrees, left knee extension was to 10 degrees, right knee flexion was to 125 degrees, and right knee extension was to 0 degrees.  There was no pain associated with left knee motion, no evidence of pain with weight-bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions of left knee motion and there was no additional functional loss or range of motion loss after three repetitions.  Muscle strength associated with left knee flexion and extension was normal (5/5), there was no reduction in muscle strength, and there was no muscle atrophy.  There was no left knee ankylosis, there was no history of any left knee recurrent subluxation, lateral instability, or recurrent effusion, and joint stability testing on the left was all normal.  The Veteran had undergone a total left knee joint replacement in 2011 and the residuals included limited range of motion.  There were scars associated with the left knee surgery in terms of an H shaped scar medial to the left knee, a horizontal limb scar measuring 9 centimeters by 1 centimeter, a left vertical limb scar measuring 6 centimeters by 1 centimeter, and a right vertical limb scar measuring 4 centimeters by 1 centimeter.  All of the scars were nontender and there was no skin breakdown.

i. Period Prior to March 1, 2010

The above evidence reflects that the Veteran's left knee disability was manifested by pain, discomfort, stiffness, swelling, an antalgic gait, tenderness, effusion, and painful and limited motion.  During the claim period prior to March 1, 2010, knee flexion was limited to 120 degrees and extension was to 0 degrees during the July 2009 VA examination and there was pain with repetitive motion.  The Veteran reported during the July 2009 examination that he experienced painful flare ups of left knee symptoms several times each day which lasted anywhere from 10/15 minutes to 3 days depending upon the aggravating factor.  The examiner who conducted the July 2009 examination opined that there would be approximately 20 to 25 degrees of additional loss of range of motion during flare ups with moderate weakness, moderate fatigability, and moderate loss of coordination.

In light of the range of motion findings during the July 2009 VA examination, the frequency and duration of the left knee flare ups reported by the Veteran during that examination, and the opinion of the examiner who conducted the July 2009 examination, and resolving reasonable doubt in the appellant's favor, the Board finds that the symptoms of the Veteran's service-connected left knee disability more closely approximated the criteria for a 40 percent rating for limitation of knee extension under DC 5261 (which contemplates limitation of extension to 30 degrees) during the entire claim period prior to March 1, 2010.  A rating higher than 40 percent under DC 5261 is not warranted at any time prior to March 1, 2010 because knee extension was to 0 degrees during the July 2009 examination and it was estimated that there would approximately 20 to 25 degrees of loss of range of motion during flare ups due to repetitive motion (i.e., limitation of extension to approximately 25 degrees).  This more closely approximates the criteria for a 40 percent rating under DC 5261.  The next higher rating under DC 5261 (a 50 percent rating) contemplates limitation of knee extension to 45 degrees.

A separate rating for limitation of knee flexion is not warranted at any time prior to March 1, 2010 because flexion was to 120 degrees during the July 2009 VA examination.  In light of the examiner's opinion that there would be approximately 20 to 25 degrees of loss of range of motion due to repetitive motion during flare ups, knee flexion would have been limited to approximately 95 degrees during flare ups.  There was pain with repetitive motion of the knee, but the ranges of knee motion remained the same following repetitive motion.  Hence, a preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms were not shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees, which is the requirement for a compensable (10 percent) rating for limitation of knee flexion under DC 5260, at any time prior to March 1, 2010.  

Therefore, a 40 percent rating, but no higher, is warranted for the Veteran's service-connected left knee disability on the basis of limitation of knee extension during the entire period prior to March 1, 2010.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5261.

ii. Period from March 1, 2010 through May 4, 2011

During an August 2010 VA orthopedic surgery consultation, the left knee ranges of motion were recorded as being flexion to 80 degrees and extension to 15 degrees.  It is unclear exactly when this more severe symptomatology began following the July 2009 VA examination.  The Board notes, however, that the Veteran reported during a July 2010 VA primary care evaluation that he had fallen and injured his left knee in March 2010 and that he had not been able to fully extend the knee since that time.  In light of this information and resolving reasonable doubt in the appellant's favor, the Board finds that the earliest that it is factually ascertainable that the Veteran's left knee symptomatology increased in severity following the July 2009 VA examination is March 1, 2010.  

Given the range of motion findings during the August 2010 VA orthopedic surgery consultation, the opinion of the examiner who conducted the July 2009 VA examination with respect to additional range of motion loss during flare ups, and the frequency of the flare ups reported by the Veteran during the July 2009 examination, the Board concludes that the symptoms of his left knee disability more closely approximated the criteria for a 10 percent rating for limitation of knee flexion under DC 5260 (which contemplates limitation of knee flexion to 45 degrees) and a separate 50 percent rating for limitation of knee extension under DC 5261 (which contemplates limitation of knee extension to 45 degrees).  A 50 percent rating is the maximum schedular rating for limitation of knee extension under DC 5261.  Moreover, a preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms were not shown to be so disabling to actually or effectively result in limitation of knee flexion to 30 degrees, which is the requirement for the next higher rating (20 percent) for limitation of knee flexion under DC 5260, at any time during this period.  

Hence, separate 10 percent and 50 percent ratings under DCs 5260 and 5261 on the basis of limitation of knee flexion and extension, respectively, are warranted during the period from March 1, 2010 through May 4, 2011.  Id.

iii. Period from July 1, 2012

The Veteran underwent a left total knee replacement on May 5, 2011.  A 100 percent rating was assigned pursuant to DC 5055 from that date through June 30, 2012 and the minimum 30 percent rating under DC 5055 was assigned from July 1, 2012.  As for the period from July 1, 2012 through the date of the Veteran's death, he reported only occasional left knee pain with activities, but no pain at rest.  He was not using any assistive device or medications during the June 2012 VA examination and he reported during that examination that he was able to walk up to 30 minutes at a time.  Although he subsequently reported occasional use of a cane, he remained active, continued to exercise (e.g., aerobics) at the gym, and did not experience any pain with weight-bearing during the March 2015 VA examination.  Muscle strength associated with knee flexion and extension was normal (5/5) during the June 2012 and March 2015 VA examination and he did not experience any loss of strength.  Moreover, he did not report any flare ups during the June 2012 examination, there is otherwise no evidence of any flare ups during this period, and the examiner who conducted the June 2012 VA examination opined that the Veteran would not likely have any more painful flare ups of left knee symptoms or losses with repetitive motion of the knee following his surgery.  Lastly, knee flexion was limited to at most 80 degrees and extension was limited to at most 12 degrees.  There was no pain associated with knee motion during the June 2012 and March 2015 examinations, there was no additional loss of motion or functional loss following repetitive motion, and knee extension actually improved following repetitive motion during the June 2012 examination.

In light of this evidence, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected left knee disability is not warranted at any time during the period from July 1, 2012 through the date of his death.  A preponderance of the evidence shows that even considering pain and other functional factors, the Veteran's symptoms were not shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees (the requirement for a compensable (10 percent) rating for limitation of knee flexion under DC 5260) or limitation of knee extension to 30 degrees (the requirement for a rating higher than 30 percent (i.e., 40 percent) for limitation of knee extension under DC 5261) at any time during this period.  In addition, the Veteran's reports of only occasional left knee pain and use of a cane, the lack of any painful motion and the findings of normal muscle strength during the June 2012 and March 2015 examinations, and the Veteran's continued participation in physical activities at the gym is not indicative of severe painful motion or weakness so as to warrant a higher 60 percent rating under DC 5055.  

Overall, the Veteran's service-connected left knee disability resulted in impairments that were no more than 30 percent disabling under DC 5055 during the entire period from July 1, 2012 through the date of his death, and a higher rating is not warranted during this period.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5055, 5260, 5261.

iv. Additional Considerations

The Veteran reported during the July 2009 VA examination that he had experienced a fall approximately 2 to 3 weeks prior to the examination after his knee had given out and that he used a knee brace and orthotics.  He did not otherwise specifically report any knee instability during the claim period, all stability testing of the knee was normal during the claim period, and there is otherwise no other evidence of any recurrent subluxation or lateral instability of the knee.  Therefore, a separate compensable rating for left knee subluxation or instability is not warranted under DC 5257 at any time during the claim period.

Moreover, while there is evidence of occasional effusion, there is no evidence of any knee ankylosis, locking, semilunar cartilage removal, tibia or fibula impairment, or genu recurvatum at any time during the claim period.  Hence, ratings are not warranted under DCs 5256, 5258-5259, or 5262-5263.

There was scarring associated with the Veteran's left knee disability.  In order to warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be unstable or painful (DC 7804); or have some other disabling effects not contemplated by DCs 7800-7804 (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2017).

In this case, the left knee scarring did not involve the head, face, or neck and there is no evidence that such scarring was deep, nonlinear, unstable, or painful, or that they had any other disabling effects.  Therefore, a separate compensable rating for left knee scarring is not warranted at any time during the claim period.  Id.

As a final point, the Board notes that in conjunction with the claim for an increased rating for the service-connected left knee disability, no other related issues have been raised by the Veteran, the appellant, or the appellant's representative, and no other such issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke is granted. 

Entitlement to a 40 percent rating, but no higher, prior to March 1, 2010, and a 50 percent rating, but no higher, from March 1, 2010 through May 4, 2011, for status post total knee replacement, post-operative meniscectomy of the left knee, on the basis of limitation of knee extension, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 10 percent rating, but no higher, from March 1, 2010 through May 4, 2011, for status post total knee replacement, post-operative meniscectomy of the left knee, on the basis of limitation of knee flexion, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 30 percent for status post total knee replacement, post-operative meniscectomy of the left knee, from July 1, 2012, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


